Atkinson, J.
It was held by this court in Columbia Trust & Realty Co. v. Alston, 163 Ga. 83 (135 S. E. 431) : - “When *206property is sold and conveyed bjr a common grantor at different times and to different purchasers, and taxes having a lien on all the property sold are due, the last property sold is primarily bound for the payment of all such taxes.” The ruling there made related to a case which upon its facts is not distinguishable from the case now under consideration. It follows that upon application of the principle ruled in that case the trial judge did not err in overruling the demurrers to the original petition and to the petition for intervention, and in granting the interlocutory injunction. See also Merchants National Bank of Rome v. McWilliams, 107 Ga. 532 (33 S. E. 860). The case differs on its facts from the case of Hollinshed v. Woodard, 124 Ga. 721 (52 S. E. 815).

Judgment affirmed.


All the Justices concur.